DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on November 20, 2019, is acknowledged.
Claims 1-9 are pending in the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamura (US 2013/0038736 A1).
Regarding claim 1, Yamamura discloses an optical unit (Fig. 1) for use in a vehicle lamp, the optical unit comprising: a light source (28); and a rotary reflector (26) that rotates about an axis of rotation (R) while reflecting light emitted from the light source (28a, 28b), wherein the rotary reflector is disposed such that the axis of rotation (R) of the rotary reflector (26) intersects a horizontal plane (Fig. 1 shows the top view of the optical unit, Ax defines an optical axis which also corresponds to a horizontal plane when viewed from a side view, shown in Fig. 3, the axis of rotation R intersect with the horizontal plane). 
Regarding claim 6, Yamamura discloses an optical unit wherein the light source includes a first light source (154, Fig. 19) including one or more first light-emitting elements and a second 
Regarding claim 9, Yamamura discloses an optical unit wherein the rotary reflector includes a rotary portion, and a plurality of blades (26a) that are provided around the rotary portion and that function as a reflective surface, and the reflective surface is provided such that light from the light source reflected by the rotating reflective surface forms a light-distribution pattern (Figs. 6A-6E).

Claim(s) 1-4, 6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US 2014/0313755 A1).
Regarding claim 1, Tanaka discloses an optical unit for use in a vehicle lamp, the optical unit comprising: a light source (10, 11); and a rotary reflector (9) that rotates about an axis of rotation (R) while reflecting light emitted from the light source (10, 11), wherein the rotary reflector is disposed such that the axis of rotation of the rotary reflector (9) intersects a horizontal plane (Fig. 2). 
Regarding claim 2, Tanaka discloses an optical unit further comprising: a projection lens (13) that projects the light emitted from the light source and reflected by the rotary reflector (9) in a light-irradiation direction of the optical unit, wherein the light source (10) is disposed between the rotary reflector (9) and the projection lens (13) in a front-back direction of a vehicle and below the axis of rotation of the rotary reflector (Figs. 2-5).
Regarding claim 3, Tanaka discloses an optical unit wherein the light source includes a first light source (10) including one or more first light-emitting elements and a second light source (11) including one or more second light-emitting elements, and the rotary reflector (9) reflects light emitted from the first light source off one region in a right or left side of the rotary 
Regarding claim 4, Tanaka discloses an optical unit further comprising: a substrate (6) on which the first light source (10) and the second light source (11) are mounted.
Regarding claim 6, Tanaka discloses an optical unit wherein the light source includes a first light source (10, Fig. 2) including one or more first light-emitting elements and a second light source (11, Fig. 2) including one or more second light-emitting elements, and the rotary reflector reflects light emitted from the first light source off one region in a right or left side of the rotary reflector and reflects light emitted from the second light source off another region in the right or left side of the rotary reflector (Fig. 2).
Regarding claim 9, Tanaka discloses an optical unit wherein the rotary reflector includes a rotary portion, and a plurality of blades (Rf) that are provided around the rotary portion and that function as a reflective surface, and the reflective surface is provided such that light from the light source reflected by the rotating reflective surface forms a light-distribution pattern (π[0032]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2014/0313755 A1) in view of Yamamura (US 2013/0038736 A1).

Regarding claim 8, Tanaka in view of Yamamura discloses wherein the first projecting portion has a posterior focal length L1 greater than a posterior focal length L2 of the second .

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim(s) 7, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 7, and specifically comprising the limitation of a light-blocking portion is provided on an incident surface of the projection lens, and the light-blocking portion is disposed to prevent the light emitted from the first light source and reflected by the rotary reflector from entering the second projecting portion and to prevent the light emitted from the second light source and reflected by the rotary reflector from entering the first projecting portion.

Response to Arguments
Applicant's arguments filed November 20, 2019 have been fully considered but they are not persuasive.
Applicant’s contention that the prior art of record to Yamamura (US 2013/0038736) fails to teach the rotary reflector disposed such that the axis of rotation of the rotary reflector intersects a horizontal plane is not found persuasive. As stated in the rejection, Yamamura shows in Fig. 1 shows the top view of the optical unit, Ax defines an optical axis which also corresponds to a horizontal plane when viewed from a side view, shown in Fig. 3, the axis of rotation R intersect with the horizontal plane. The axis of rotation represents an imaginary line 
Applicant’s contention that the prior art of record to Tanaka (US 2014/0313755) fails to teach the rotary reflector disposed such that the axis of rotation of the rotary reflector intersects a horizontal plane is not found persuasive. As stated in the rejection, Tanaka shows in Fig. 2 wherein the rotary reflector is disposed such that the axis of rotation of the rotary reflector intersects a horizontal plane is not found persuasive. The axis of rotation represents an imaginary line which is contained within the horizontal plane, i.e., all points of the imaginary line intersects with the plane. Accordingly, Tanaka teaches the claimed limitation.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be 

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y. Epps, can be reached on (571) 272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879